This is an action to recover damages for the death of plaintiff's intestate.
From judgment dismissing the action, the plaintiff appealed to the Supreme Court, assigning as error the allowance by the court of defendants' motion for judgment as of nonsuit at the close of the evidence for the plaintiff.
In the absence of evidence at the trial of this action tending to show that the injuries which resulted in the death of plaintiff's *Page 828 
intestate were caused by the negligence of the defendants as alleged in the complaint, there was no error in the allowance by the trial court of defendants' motion for judgment as of nonsuit, at the close of the evidence for the plaintiff.
The judgment is
Affirmed.